DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on January 25, 2022.  As directed by the amendment: claims 1 and 3-9 have been amended, claim 2 has been cancelled, and no claims have been added.  Thus, claims 1 and 3-12 are presently pending in this application.  
Response to Arguments
Applicant’s arguments, see Remarks, filed January 25, 2022, with respect to the rejections of newly amended claims 1 and 9 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Isaacson et al. (Isaacson), US 2016/0008538 A1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Howell, US 5,830,190 in view of Shaw et al. (Shaw), US 2012/0323181 A1 in view of Isaacson et al. (Isaacson), US 2016/0008538 A1, in view of Erskine, US 5,501,675.
Regarding claim 1, Howell discloses a catheter system, comprising: a catheter assembly (Fig. 1), comprising: a catheter hub (hub 20, Fig. 2), comprising a distal end (distal end, see annotated Fig. 1 below), a proximal end (proximal end 18, Fig. 6), an open passageway (open passageway is the lumen within the hub) extending through the distal end and the proximal end; a catheter (catheter 12, Fig. 1) extending distally from the distal end (Fig. 1); and a needle assembly, comprising: a hollow handle 

    PNG
    media_image1.png
    697
    860
    media_image1.png
    Greyscale
 
Howell does not teach the catheter hub comprising a side port and extension tubing in fluid communication with the side port, and a septum retained within the open passageway.  
However, Shaw teaches an IV catheter introducer with a spring-biased needle retraction system, wherein the catheter hub (catheter hub 12, Fig. 2) comprises a side port (lateral access port 32, P0014) and extension tubing (extension tubing is the tubing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the hub of Howell with the septum of Shaw for the purpose of wiping potentially infectious fluids off of the outer surface of the needle, as taught by Shaw (P0007), and the lateral access port and extension tubing of Shaw to the hub of Howell to provide for injecting and withdrawing fluids once the hub seal constricts. 
Howell in view of Shaw does not teach a first septum retaining tab, and a second septum retaining tab, the septum retained within the open passageway by the first septum retaining tab and the second septum retaining tab, wherein the needle carriage is proximal and proximate the first retaining tab and the second retaining tab.
However, Isaacson teaches a fluid transfer device with retractable needle and septum wherein the septum (septum 68, P0062 and shown in Fig. 7) is retained by a first septum retaining tab (first septum retaining tab, see annotated Fig. 7 below), and a second septum retaining tab (second septum retaining tab, see annotated Fig. 7 below).

    PNG
    media_image2.png
    941
    1037
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter assembly of Howell in view of Shaw with the first and second retaining tabs of Isaacson wherein the septum is retained within the open passageway by the first septum retaining tab and the second septum retaining tab, wherein the needle carriage is proximal and proximate the first retaining tab and the second retaining tab for the purpose of holding the septum in position and forming a fluid tight seal as the cannula is passed through the septum, as taught by Isaacson, P0062.   
Howell does not explicitly teach the trigger portion comprising a keyhole opening, wherein the keyhole opening comprises a narrow portion and an enlarged portion compared to the narrow portion, wherein the narrow portion engages the needle carriage to maintain the elongate needle in the first position, wherein in response to depressing the trigger button, the needle carriage moves from the narrow portion to the enlarged portion and the spring retracts the needle carriage from the first position to the second position. 
However, Erskine teaches a safety catheter assembly wherein the trigger portion (activation latch 34, col. 2, lines 45-46, and shown in Figs. 4-7) comprises a keyhole opening (keyhole shaped opening 36, col. 2, line 50), wherein the keyhole opening comprises a narrow portion (narrow portion, see annotated Fig. 5 below) and an enlarged portion (enlarged portion, see annotated Fig. 5 below) compared to the narrow portion, wherein the narrow portion engages the needle carriage to maintain the elongate needle in the first position, wherein in response to depressing the trigger button, the needle carriage moves from the narrow portion to the enlarged portion and the spring retracts the needle carriage from the first position to the second position (col. 2, line 55 to col. 3, line 20).

    PNG
    media_image3.png
    864
    520
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Howell with the trigger portion of Erskine by combining prior art elements (trigger portion of Erskine and device of Howell), according to known methods (combine the trigger portion of Erskine into the 
Regarding claim 3, Howell in view of Shaw in view of Isaacson in view of Erskine teaches the catheter system of claim 1, wherein the septum (catheter hub seal 18, Fig. 2; Shaw) is configured to be traversed by the elongate needle (needle 32, Fig. 2; Howell) when the elongate needle is in the first position (see Fig. 5 of Howell and Fig. 1 of Shaw) and configured to form a fluid-tight seal when the elongate needle is slidably removed from the septum (paragraph 7 of Shaw) as the elongate needle moves to the second position (see Fig. 6 of Howell and Fig. 4 of Shaw).
 Regarding claim 4, Howell in view of Shaw in view of Isaacson in view of Erskine teaches the catheter system of claim 1, wherein the needle carriage (Howell, needle hub 40, Fig. 2) comprises a carriage extension (Howell, distal end portion 42, Fig. 5a) configured to detachably couple (Howell, col. 4, lines 10-14) with a proximal fitting of the catheter hub (Howell, catheter hub 20, Fig. 5a) when the elongate needle is in the first position (Howell, see Figs. 5 and 5a).
 Regarding claim 5, Howell in view of Shaw in view of Isaacson in view of Erskine teaches the catheter system of claim 1, wherein the needle carriage (Howell, needle hub 40, Fig. 2) comprises a needle carriage cavity (Howell, flash back chamber 44, Fig. 2a) in fluid communication with (Howell, col. 3, lines 65-67) an open bore (Howell, passageway 38, Fig. 3) of the elongate needle (Howell, needle 32, Fig. 3).
 Regarding claim 6, Howell in view of Shaw in view of Isaacson in view of Erskine teaches the catheter system of claim 1, wherein the trigger portion further comprises a trigger tab (Howell, releasable latch 50, col. 4, line 27) extending from the 

    PNG
    media_image4.png
    360
    797
    media_image4.png
    Greyscale

 Regarding claim 7, Howell in view of Shaw in view of Isaacson in view of Erskine teaches the catheter system of claim 6, wherein depressing the trigger button slides the trigger tab to disengage the neck to retract the elongate needle to the second position (Howell, col. 5, lines 39-43).  
 Regarding claim 8, Howell in view of Shaw in view of Isaacson in view of Erskine teaches the catheter system of claim 1, wherein a sharp distal point of the elongate needle is shielded by the grip portion when the elongate needle is in the second position (Howell, Fig. 6).  
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Howell view of Shaw in view of Isaacson.
 Regarding claim 9, Howell discloses a catheter system, comprising (claim limitations are mapped as above for claim 1 unless otherwise noted below): a catheter assembly, comprising: a catheter hub, comprising a distal end, a proximal end, an open passageway extending through the distal end and the proximal end; a catheter extending distally from the distal end; and a needle assembly, comprising: a hollow 

    PNG
    media_image5.png
    360
    797
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    360
    797
    media_image6.png
    Greyscale

Howell does not teach wherein the catheter hub comprises a side port, extension tubing in fluid communication with the side port and a septum retained within the open passageway.
However, Shaw teaches an IV catheter introducer with a spring-biased needle retraction system, wherein the catheter hub (catheter hub 12, Fig. 2) comprises a side port (lateral access port 32, P0014) and extension tubing (extension tubing is the tubing shown in Fig. 2 connected to the lateral access port 32) in fluid communication with the side port, and a septum (catheter hub seal 18, Fig. 2) retained within the open passageway.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the hub of Howell with the septum of Shaw for the purpose of wiping potentially infectious fluids off of the outer surface of the needle, as taught by Shaw (P0007), and the lateral access port and extension tubing of 
 Howell in view of Shaw does not teach a first septum retaining tab and a second septum retaining tab; the septum retained within the open passageway by the first septum retaining tab and the second septum retaining tab; and wherein the needle carriage is proximal and proximate the first retaining tab and the second retaining tab.
However, Isaacson teaches a fluid transfer device with retractable needle and septum wherein the septum (septum 68, P0062 and shown in Fig. 7) is retained by a first septum retaining tab (first septum retaining tab, see annotated Fig. 7 below), and a second septum retaining tab (second septum retaining tab, see annotated Fig. 7 below).

    PNG
    media_image2.png
    941
    1037
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter assembly of Howell in view of Shaw with the first and second retaining tabs of Isaacson wherein the septum is retained within the open passageway by the first septum retaining tab and the second septum retaining tab, wherein the needle carriage is proximal and proximate the first 
Regarding claim 10, Howell in view of Shaw in view of Isaacson teaches the catheter and needle assembly of claim 9, wherein the needle carriage comprises a neck (Howell, neck, see annotated Fig. 5a below) configured to engage the trigger tab to maintain the elongate needle in the first position.  

    PNG
    media_image4.png
    360
    797
    media_image4.png
    Greyscale

 Regarding claim 11, Howell in view of Shaw in view of Isaacson teaches catheter and needle assembly of claim 10, wherein depressing the trigger button slides the trigger tab to disengage the neck to retract the elongate needle to the second position (Howell, col. 5, lines 35-42).  
 Regarding claim 12, Howell in view of Shaw in view of Isaacson teaches catheter and needle assembly of claim 9, wherein a sharp distal point of the elongate needle is shielded by the grip portion when the elongate needle is in the second position (Howell, Fig. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                             
/SCOTT J MEDWAY/
Primary Examiner, Art Unit 3783